DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 2 May 2022. As directed by the amendment: claims 1 and 23 have been amended. Thus claims 1-16, 18-19, 21, and 23 are presently pending in this application. Applicant’s amendments to the Claims have overcome each 35 U.S.C. 112(b) rejection previously set forth in the Final Office Action mailed 3 March 2022.
Reasons for Allowance
Claims 1-16, 18-19, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 23 recite the limitation “a digital noise filter module configured to apply an algorithm that forces at least one edge of the analog output signal of the encoder to conform to a pattern consistent with a forward direction of movement to determine a quantity of the dose of the medicine dispensed from the injection pen device.” The closest prior art of record is Saint et al. (US-20160012205-A1) which describes using an encoder in an injection pen to monitor dosing, however, fails to teach the algorithm processing the analog output signal to conform to a pattern as required by the claims. There is no teaching or motivation in the prior art of record to modify the device of Saint et al. to include the signal processing limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saint et al. (US 10,898,653 B2) is considered pertinent to the disclosure as it relates to algorithms for detecting and correcting encoder faults, see col 10 line 62-col 11 line 62.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783